FILED
                            NOT FOR PUBLICATION                             DEC 1 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


VICTORIA GIAMPA,                                 No. 13-15882

               Plaintiff - Appellant,            D.C. No. 2:12-cv-01145-LRH-
                                                 VCF
  v.

BRYCE C. DUCKWORTH, Attorney,                    MEMORANDUM*
individually and professionally; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Victoria Giampa appeals pro se from the district court’s judgment

dismissing her 42 U.S.C. § 1983 action alleging various federal and state law

claims stemming from divorce and custody proceedings, and its order deeming her


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a vexatious litigant. We review de novo the district court’s dismissal for failure to

state a claim, United States v. Corinthian Colleges, 655 F.3d 984, 991, 995 (9th

Cir. 2011), and for an abuse of discretion the district court’s vexatious litigant

order, De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir. 1990). We may affirm

on any ground supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-

59 (9th Cir. 2008). We affirm.

      The district court properly dismissed Giampa’s claims against the judges,

court clerks, state agencies, and prosecutors because those defendants are immune

from liability. See Van de Kamp v. Goldstein, 555 U.S. 335, 343 (2009)

(prosecutors); Stump v. Sparkman, 435 U.S. 349, 355-56 (1978) (judges); Mullis v.

U.S. Bankr. Court, 828 F.2d 1385, 1390 (9th Cir. 1987) (court clerks); O’Connor

v. Nevada, 686 F.2d 749, 750 (9th Cir. 1982) (per curiam) (state agencies).

      The district court properly dismissed the claims against Giampa’s

ex-husband, his attorney, the attorney’s firm, and the psychiatrist because Giampa

failed to allege facts sufficient to show that they are private parties acting under

color of state law, and thus subject to liability under § 1983. See Chudacoff v.

Univ. Med. Ctr. of S. Nev., 649 F.3d 1143, 1149-50 (9th Cir. 2011) (setting forth

elements of § 1983 claim and describing instances in which a private actor’s

conduct constitutes state action).


                                           2                                     13-15882
      The district court properly dismissed Giampa’s §§ 1985 and 1986 claims

because Giampa failed to allege facts sufficient to show membership in a protected

class. See Sever v. Alaska Pulp Corp., 978 F.2d 1529, 1536 (9th Cir. 1992)

(elements of § 1985 claim); Karim-Panahi v. L.A. Police Dep’t, 839 F.2d 621, 626

(9th Cir. 1998) (claim can be stated under § 1986 only if complaint states valid

claim under § 1985).

      Dismissal of Giampa’s claim against Clark County was proper because the

County may not be held vicariously liable for the unconstitutional acts of their

employees under the theory of respondeat superior. See Bd. of Cnty. Comm’rs v.

Brown, 520 U.S. 397, 403 (1997); Monell v. Dep’t of Soc. Servs., 436 U.S. 658,

691-92 (1978). Moreover, to the extent that Giampa claims that the clerks refused

to accept her filings because the state courts had declared her a vexatious litigant,

her claims against the County represent a collateral challenge to the state court’s

vexatious litigant orders, which is barred by the Rooker Feldman doctrine. See

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).

      The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Giampa’s state law claims. See Ove v. Gwinn, 264

F.3d 817, 821, 826 (9th Cir. 2001) (setting forth standard of review and explaining

that “[a] court may decline to exercise supplemental jurisdiction over related


                                           3                                     13-15882
state-law claims once it has dismissed all claims over which it has original

jurisdiction” (citation and internal quotation marks omitted)).

       The district court did not abuse its discretion in denying leave to amend

because amendment would be futile. See Krainski v. Nev. ex rel. Bd. of Regents of

Nev. System of Higher Educ., 616 F.3d 963, 972 (9th Cir. 2010).

       The district court did not abuse its discretion by declaring Giampa a

vexatious litigant and imposing a pre-filing restriction against her because the court

gave Giampa notice and an opportunity to be heard, developed an adequate record

for review, made findings regarding her frivolous litigation history, and tailored the

restriction narrowly. See De Long, 912 F.2d at 1147-48 (discussing four factors a

district court must consider before imposing a pre-filing restriction on a vexatious

litigant).

       AFFIRMED.




                                          4                                    13-15882